DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 16/421,215 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


REJECTIONS BASED ON PRIOR ART
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,318,470. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 of U.S. Patent No. 10,318,470 and claims 21-40 of present are both directed compressing a portion of a data packet prior to transmitting.
	
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherian et al. (US pub. 2015/0381494), hereinafter, “Cherian”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 

2.         As per claim 21, Cherian discloses a system, comprising: a processor (a first host machine 105 of fig. 1, as discloses in paragraph 0034) comprising first input/output logic (a first NIC 150 in a first host machine 105, as disclose in paragraphs 0041 and 0042); a co-processor (a second host machine 105 of fig. 1, as discloses in paragraph 0034) comprising second input/output logic (second NIC 150 in second host machine 105); and a shared interface (PCIe connection between the host machines; see paragraphs 0069 and 0093) coupled to the processor via the first input/output logic and to the co-processor via the second input/output logic (see fig. 1), wherein the processor compresses a data packet and transmits an interface data packet to the co-processor (see paragraphs 0007, 0043 and 0044) at least in part by: compressing (to encapsulate), using the first input/output logic, a first portion (an outer header, as discloses in paragraph 0044) of the data packet to produce a compressed portion of the interface data packet [see paragraph 0069 and paragraph 0075, which also discloses “[on the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”]; appending, using the first input/output logic, the compressed portion of the interface data packet to a second portion (inner packet, as discloses in paragraph 0043) of the data packet to form the interface data packet (see paragraphs 0046, 0069 and 0075), wherein the second portion of the data packet is (see paragraphs 0043, 0069 and 0082); and transmitting, from the first input/output logic to the second input/output logic, the interface data packet over the shared interface (see paragraphs 0043, 0069 and 0082).

3.         As per claims 22 and 34, Cherian discloses “The system of claim 21” [See rejection to claim 21 above], wherein the processor comprises a plurality of virtual machines, each virtual machine configured to access the shared interface via the first input/output logic (see fig. 1).

4.         As per claim 23, Cherian discloses wherein the shared interface comprises a first bandwidth that supports traffic of uncompressed data packets between, at most, one software process and the co-processor, and wherein the compression and transmission of data packets provides a second bandwidth between the processor and the co-processor that supports more than one software process (see paragraph 0082).

5.         As per claim 24, Cherian discloses wherein the first portion of the data packet consists of a header portion of the data packet and the second portion of the data packet consists of a payload portion of the data packet (see paragraphs 0043, 0069 and 0082).

6.         As per claim 25, Cherian discloses wherein compressing the header portion of the data packet comprises determining the compressed portion of the interface data packet based on the header portion and a first translation table of the first input/output logic (see paragraphs 0104 and 0124).

7.         As per claims 26 and 40, Cherian discloses wherein the co-processor receives the interface data packet at least in part by: receiving, using the second input/output logic, the interface data packet; and decompressing, using the second input/output logic, the compressed portion of the interface data packet based on a second translation table of the second input/output logic, wherein the second translation table is associated with the first translation table of the first input/output logic (see paragraphs 0104, 0117 and 0124).

8.         As per claim 27, Cherian discloses wherein compressing the first portion of the data packet comprises utilizing a compression algorithm in the first input/output logic (see paragraphs 0069, 0075 and 0082).

9.         As per claims 28 and 36, Cherian discloses wherein the co-processor comprises a hardware accelerator (see paragraphs 0104, 0117 and 0124).

10.         As per claims 29 and 37, Cherian discloses wherein the shared interface comprises a Peripheral Component Interconnect Express (PCIe) interface, an advanced microcontroller bus architecture (AMBA) interface, or both (see paragraph 0093).

11.         As per claim 30, Cherian discloses wherein the first input/output logic and the second input/output logic comprises protocol circuitry comprising instructions associated with a PCIe protocol, an AMBA protocol, or both (see paragraph 0091).

claim 31, Cherian discloses wherein the co-processor compresses a second data packet and transmits a second interface data packet to the processor at least in part by: compressing, using the second input/output logic, a third portion of the second data packet to produce a second compressed portion of the second interface data packet; appending, using the second input/output logic, the second compressed portion of the second interface data packet to a fourth portion of the data packet to form the second interface data packet, wherein the fourth portion of the second data packet is uncompressed and is complementary to the third portion of the second data packet; and transmitting, from the first input/output logic to the second input/output logic, the second interface data packet (see paragraphs 0075 and 0082).

13.         As per claim 32, Cherian discloses a system, comprising: a processor (a first host machine 105 of fig. 1, as discloses in paragraph 0034) comprising a first translation table (first mapping table of a first NIC 150; see paragraphs 0104 and 0109); a co-processor (a second host machine 105 of fig. 1, as discloses in paragraph 0034) comprising a second translation table (second mapping table of a second NIC 150; see paragraphs 0104 and 0124) associated with the first translation table (see paragraphs 0104 and 0124); and a shared interface (PCIe connection between the host machines; see paragraphs 0069 and 0093) coupled to the processor and to the co-processor (see fig. 1), wherein the shared interface carries compressed data packets between the processor and the co-processor over the shared interface [see paragraph 0069 and paragraph 0075, which also discloses “[on the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”], wherein each compressed data packet consists of a compressed header portion and an uncompressed payload portion (see paragraphs 0043, 0069 and 0082), and wherein the compressed header portion was encoded by the first translation table or the second translation table (see paragraphs 0069, 0104 and 0109).

14.         As per claims 33 and 39, Cherian discloses wherein the processor comprises an input/output logic (a first NIC 150 in a first host machine 105, as disclose in paragraphs 0041 and 0042) coupled to the shared interface, wherein the input/output logic comprises the first translation table (see paragraphs 0104 and 0124).

15.         As per claim 35, Cherian discloses wherein the co-processor comprises a user logic that comprises the second translation table (see paragraphs 0104 and 0124 and fig. 1).

16.         As per claim 38, Cherian discloses a system, comprising: a processor (a first host machine 105 of fig. 1, as discloses in paragraph 0034) comprising compression logic circuitry (a first NIC 150 in a first host machine 105, as disclose in paragraphs 0041 and 0042) and running a plurality of virtual machines (VMs 110), wherein at least one virtual machine comprises a first software process (see paragraph 0038); a co-processor (a second host machine 105 of fig. 1, as discloses in paragraph 0034) comprising a hardware accelerator for the first software process (see paragraph 0035); and a Peripheral Component Interconnect Express (PCIe) interface (PCIe connection between the host machines; see paragraphs 0069 and 0093), wherein the at least one virtual machine transmit data packets associated with the first software process (see paragraphs 0007, 0043 and 0044) at least in part by: generating, in the at least one virtual machine, a PCIe packet associated with the first software process, wherein the PCIe packet consists of a PCIe header and a PCIe payload (see paragraph 0044); compressing, in the compression logic, the PCIe header of the PCIe packet, to generate a compressed PCIe header (see paragraphs 0069, 0075 and 0082); generate, in the compression logic, a compressed packet that consists of the compressed PCIe header and the PCIe payload (see paragraphs 0069, 0075 and 0082); and transmitting the compressed packet to the co-processor over the PCIe interface [see paragraph 0069 and paragraph 0075, which also discloses “[on the hardware side, once a packet is tagged for encapsulation offload, the NIC encapsulates the packet. The NIC (using hardware/firmware and/or software) performs VXLAN table lookup (at 740) to determine the outer header, performs (at 740) TSO, and computes (at 740) checksum with the encapsulated header. The order in which the NIC performs encapsulation, TSO, and checksum calculation is implementation dependent. The NIC then transmits (at 755) the packet (that is encapsulated by the NIC) to the destination”].

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches compressing a header portion section of a packet while the payload is not compressed: US Pub. # 2014/0269712 (Kidambi)

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):


a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 21-40 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, 

the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following 

telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding 

is assigned is 571-273-8300. Information regarding the status of an application may be 

obtained from the Patent Application Information Retrieval (PAIR) system. Status 

information for published applications may be obtained from either Private PAIR or 



PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. 

Should you have questions on access to the Private PAIR system, contact the 

Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).

/Ernest Unelus/
Primary Examiner
Art Unit 2181